DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “the distal end of a surgical viewing instrument” [line 4]. There is insufficient antecedent basis for the distal end in the claim. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
	In regards to claim 1, the claim reads “wherein the distal end of the surgical instrument is inserted into the cavity through one or more flexible flaps in the upper portion of the housing” [lines 7-9]. This could be interpreted as a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be an obvious drafting error, meant instead to read “wherein the scope warmer is configured such that the distal end of the surgical instrument is inserted into the cavity through one or more flexible flaps in the upper portion of the housing”. 
Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is held to be correct. 
In regards to claim 2, the claim reads “the heating pad forms a curved tray between the opposing sidewalls that receives the distal end of the surgical viewing instrument” [lines 3-4]. This could be interpreted as a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be an obvious drafting error, meant instead to read “the heating pad forms a curved tray between the opposing sidewalls, the curved tray configured to receive the distal end of the surgical viewing instrument”
In regards to claims 3-4, the claims read “a pair of flaps” [line 1, claims 3-4], whereas claim 1 from which they depend reads “one or more flexible flaps [line 8]. It is unclear if “a pair of flaps” is the same as or a subset of the “one or more flexible flaps”, or if it is a newly recited item in the claims. Therefore, the claims are unclear. F
or the purposes of prosecution, it will be assumed that the newly recited flaps are a subset of the “one or more flexible flaps”. 
In regards to claim 6, the claim reads “the sponge” [line 2]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
In regards to claim 7, the claim reads “the tip” [line 2]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Temple (US PGPUB 2015/0157190). 
In regards to Claim 1, Temple discloses a scope warmer, comprising: 
a housing [112, Fig.1, para.19] including a front portion, a back portion, an upper portion and a lower base portion [these portions could be designated as any portions of 102 whatsoever. The applicant has not set forth strict definitions in the claims regarding these portions. As set forth here, these are extremely loose designations that provide no structural limitation whatsoever. These could all be overlapping portions, or some (for example, the front and upper portions) could be the same portion. From the applicant’s disclosure it is clear what they are attempting to claim, however this claim language does not approach capturing the concept.]; 
a cavity in the housing for receiving the distal end of a surgical viewing instrument; 
an electrically powered heating pad [interior of 112 containing 102, 408, Figs.1, 4, para.8, 17, 18, 21] disposed in the cavity; 
a battery [para.18, batteries being contained within housing are fundamental to the art] disposed in the housing for powering the heating pad; and 
wherein the distal end of the surgical viewing instrument is inserted into the cavity in the housing through one or more flexible flaps [see associated 112 (b) rejection: any of flaps around slits 114, Fig.1, para.19] in the upper portion of the housing.
In regards to Claim 3, Temple discloses the scope warmer of claim 1, including a pair of flaps [any of flaps about slits 114, Fig.1] separated by a front-to-back slit [any of slits 114, Fig.1, para.19; note that the directions ‘front’ and ‘back’ are particularly undefined here.] enabling the distal end of the surgical viewing instrument to be inserted into, and removed from, the cavity in the housing through the slit [this could be done].
In regards to Claim 4, Temple discloses the scope warmer of claim 1, including a set of flaps [Flaps around any of slits 114, Fig.1] surrounding a front- facing entry hole [slits 114, Fig.1, para.19; note that the direction ‘front’ is particularly undefined here.] enabling the distal end of the surgical viewing instrument to be inserted into, and removed from, the cavity in the housing through the entry hole [this could be performed].
In regards to Claim 6, Temple discloses the scope warmer of claim 1, further including an aperture in the upper portion of the housing for moistening the sponge with a de-fogging fluid [fluid could be placed through 114 to moisten a sponge, which is not positively set forth here.].
In regards to Claim 8, Temple discloses the scope warmer of claim 1, wherein the entire warmer, including the batteries, is disposable [all devices may be disposed of].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US PGPUB 2015/0157190) in view of Miller et al. (US PGPUB 2015/0135673).
In regards to Claim 5, Temple discloses the scope warmer of claim 1, however does not positively disclose a sponge in the cavity for de-fogging the distal tip of the surgical viewing instrument.
Miller teaches a scope warmer [10, Fig.1, para.28] having an opening [13, Fig.1, para.28-29] on an upper surface thereof for receiving a surgical viewing instrument into a cavity [28, Fig.2, para.28-29], comprising a sponge [31, Fig.2, para.8, 29] in the cavity.  
Miller teaches that the sponge is provided for the purpose of de-fogging the distal tip of the surgical viewing instrument [para.8, 29]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the cavity disclosed by Temple to have a sponge in accordance with the teachings of Miller. This would be done for the purpose taught above. 
In regards to Claim 7, Temple discloses the scope warmer of claim 1, however does not positively disclose an absorbent pad on the upper portion of the housing for removing excess fluid from the tip of the surgical viewing instrument.
Miller teaches a scope warmer [10, Fig.1, para.28] having an opening [13, Fig.1, para.28-29] on an upper portion of a housing thereof for receiving a surgical viewing instrument into a cavity [28, Fig.2, para.28-29], where the upper portion further has an absorbent pad [22, Fig.1, para.28] for removing excess fluid from the tip of the surgical viewing instrument [It could be used in this fashion.]. Miller teaches that this is done for the purpose of debris removal from the surgical viewing instrument [para.28].
Therefore it would have been obvious to one having ordinary skill in the art to modify the upper portion of the housing disclosed by Temple with an absorbent pad in accordance with the teachings of Miller. This would be done for the purposes taught above.
Allowable Subject Matter
	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope warmer comprising a housing, 
a cavity in the housing for receiving a distal end of an endoscope, 
an electric heating pad in the cavity, and a battery in the housing for powering the pad, 
wherein the cavity is configured to receive the distal end of the endoscope through one or more flexible flaps in an upper portion of the housing, 
wherein the cavity in the housing is defined by a pair of opposing sidewalls; and
the heating pad is a curved tray between the sidewalls, the tray configured to receive the distal end of the endoscope.
Wu et al. (US PGPUB 2011/0290773) teaches the above except for utilizing an external power supply, that the heater is a tube instead, and there are no flaps.
Gomez et al. (US PGPUB 2015/0080660) teaches the above except for where the heater is a tube, and there are no flaps.
Miller et al. (US PGPUB 2015/0135673) teaches the above, except there are no flaps, and the heater is an item of undescribed shape in the cavity. 
Temple (US PGPUB 2015/0157190) teaches the above except for having the heating pad outside of the cavity, wherein the heating pad is plate-shaped. 
Temple (US PGPUB 2016/0022128) teaches the above except for where the heater is embedded in the wall of the cavity, and there are no flaps. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US PGPUB 2011/0290773)
Gomez et al. (US PGPUB 2015/0080660) 
Temple (US PGPUB 2016/0022128) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795